STATE OF HAWAI`I, Plaintiff-Appellee,
v.
JAMES KALILI, Defendant-Appellant
No. 27138.
Intermediate Court of Appeals of Hawaii.
March 21, 2007.
On the briefs:
James Kalili, Defendant-Appellant, pro se.
Linda L. Walton, Deputy Prosecuting Attorney, County of Hawai`i, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
LIM, Presiding Judge, NAKAMURA and FUJISE, JJ.
James Kalili (Defendant) appeals the January 19, 2005 judgments of the Circuit Court of the Third Circuit (circuit court),[1] filed in Cr. Nos. 04-1-0107K, 04-1-0134K, 04-1-0137K, and 04-1-0210K (consolidated), that convicted him of five counts of illegal camping.
After a painstaking review of the record and the briefs submitted by the parties, and giving careful consideration to the arguments advanced and the issues raised by the parties, we hold that Defendant has failed "to establish that his or her conduct [was] constitutionally protected as a native Hawaiian right[.]" State v. Hanapi, 89 Haw. 177, 185-86, 970 P.2d 485, 493-94 (1998).
Therefore,
IT IS HEREBY ORDERED that the January 19, 2005 judgments of the circuit court are affirmed.
NOTES
[1]  The Honorable Ronald Ibarra presided.